El Juez Asociado Señor Fuster Berlingeri
emitió la opinión del Tribunal.
En este caso, se recurre de la sentencia dictada por el Tribunal Superior, Sala de Aibonito, el 18 de enero de 1995, mediante la cual dicho foro confirmó un dictamen del Tribunal de Distrito sobre paternidad, pero revocó la imposi-ción retroactiva de la correspondiente pensión alimentaria que el Tribunal de Distrito había fijado.
Tenemos ante nos la oportunidad de pautar la cuestión de cuál es la fecha inicial de pago de los alimentos, cuando la filiación se declara dentro del procedimiento dispuesto por el Art. 158 del Código Penal, 33 L.P.R.A. see. 4241.
Los hechos se exponen a continuación.
*122f — i
A Fernando Zayas Colón se le imputó una violación del Art. 158 del Código Penal, supra (incumplimiento de la obligación alimentaria). Señalado el caso para vista, el acusado compareció y negó la paternidad del menor N.Z.C. En vista de la negativa del acusado, se le ordenó a las partes y al menor hacerse pruebas de sangre (H.L.A.). El resultado de esta prueba fue negativo. El Ministerio Fiscal solicitó entonces que se realizara la prueba D.N.A. por ser más concluyente. El tribunal accedió al pedido y el resul-tado de esta prueba reveló que el acusado tenía una proba-bilidad de inclusión en la paternidad del menor de un 99.1%. Celebrada la vista del caso en su fondo, y evaluada la prueba testifical y pericial presentada, el 24 de junio de 1993 el Tribunal de Distrito, Sala de Coamo, concluyó que el acusado era el padre del menor y lo condenó al pago de una pensión alimentaria de $200 mensuales, retroactivo al 10 de abril de 1992, fecha de presentación de la denuncia.
Inconforme, el acusado presentó un escrito de apelación ante el Tribunal Superior, Sala de Aibonito. Dicho foro con-firmó la determinación de paternidad hecha por el tribunal de instancia, pero la modificó en cuanto al aspecto de la retroactividad del pago de la pensión alimentaria. Dispuso que el pago de la pensión procedía a partir de la fecha cuando se hizo la determinación judicial de paternidad. Adujo dicho foro que “es norma de nuestro sistema que sin la determinación de paternidad no procede la fijación de pensión alimenticia [sic]”.
Inconforme con lo resuelto, el Ministerio Público pre-sentó ante nos un recurso de certiorari. Alegó como único error lo siguiente:
Erró el Tribunal Superior, Sala de Aibonito, al modificar la Sentencia dictada por el Tribunal de Distrito, Sala de Coamo, en cuanto a la fecha de retroactividad del pago de la pensión alimenticia [sic] y disponer que dicho pago era efectivo a la fecha en que se hizo la determinación de paternidad contra el *123acusado-recurrido. A base de lo dispuesto en el Artículo 147 del Código Civil, el pago de la pensión alimenticia [sic] del menor [N.Z.C.] debe retrotraerse a la radicación de la denuncia bajo el Artículo 158 del Código Penal, fecha en que se entienden recla-mados judicialmente los alimentos.
El 21 de abril de 1995 le concedimos un término a la parte recurrida para mostrar causa por la cual no debía-mos expedir el auto solicitado y dictar sentencia modifica-toria de la del Tribunal Superior y reinstalar, en su totali-dad, la del Tribunal de Distrito.
La parte recurrida compareció finalmente el 14 de junio de 1995. Indicó, en esencia, que no interesaba mostrar causa. (1)
Procede que resolvamos según intimado.
II
Como se sabe, en Puerto Rico, además del procedimiento civil ordinario de acción filiatoria, nuestro ordenamiento jurídico permite que la paternidad de un menor sea adjudicada dentro del procedimiento por incumplimiento de la obligación alimentaria que provee el Art. 158 del Código Penal, supra. (2) Robles v. Otero de Ramos, 127 D.P.R. 911 (1991).
*124Hace unos años, reconocimos que la referida acción filiatoria provista en el Código Penal había sufrido una transformación radical, conforme a lo dispuesto en la Ley Núm. 10 de 16 de mayo de 1966 (33 L.P.R.A. see. 991 n.). Antes de existir esa legislación, la acción filiatoria en cuestión era de carácter exclusivamente penal. Pero, a partir de la Ley Núm. 10, supra, el Art. 158 del Código Penal, supra, se convirtió en un precepto de carácter mixto. En Pol Sella v. Lugo Christian, 107 D.P.R. 540 (1978), así lo reconocimos expresamente, al señalar que dicho artículo incluye en su inciso (a) una prohibición, de naturaleza penal, del incumplimiento con la obligación alimentaria, y en los incisos (b) a (h) un procedimiento de filiación, de naturaleza civil.
La anterior caracterización del Art. 158 del Código Penal, supra, es muy pertinente a la controversia del caso de autos. Tenemos ante nos dos interpretaciones judiciales conflictivas sobre la fecha a partir de la cual debe pagarse la pensión. El problema surge porque el estatuto penal bajo el cual se adjudicó este caso en instancia, nada provee respecto a cuándo deben abonarse los alimentos en cues-tión, ni nosotros nos hemos expresado con anterioridad directamente sobre el particular. Como existe esa laguna, en vista del carácter mixto del Art. 158 del Código Penal, supra, y de que el procedimiento de filiación, que éste esta-blece, equivale a la tradicional acción civil filiatoria, pro-cede que interpretemos dicha disposición, en conjunto con el Art. 147 del Código Civil, 31 L.P.R.A. see. 566, para de-terminar cuál es la fecha cuando comienza la obligación de abonar alimentos en casos como el de marras.
HH HH HH
El Art. 147 del Código Civil, supra, dispone, en lo pertinente, que:
La obligación de dar alimentos será exigible desde que los *125necesitare para subsistir la persona que tuviere derecho a per-cibirlos; pero no se abonarán sino desde la fecha en que se in-terponga la demanda. (Enfasis suplido.)
La referida disposición de nuestro Código Civil con-cuerda con el Art. 148 del Código español, del cual proviene. Sobre dicho artículo, el comentarista Puig Bru-tau ha señalado que parece contradictorio que se disponga, por un lado, que la obligación de dar alimentos es exigible desde que el alimentista los necesite, a la vez que se dis-pone, por otro lado, que los alimentos no tienen que abo-narse sino desde la fecha cuando se interponga la demanda para reclamar los alimentos. (3) J.M. Manresa y Navarro, en su obra Comentarios al Código Civil Español, Madrid, Ed. Reus, 1956, T. I, pág. 684, explica la aparente contra-dicción, al señalar que la ley española de matrimonio civil había establecido que la obligación de dar alimentos sería exigible desde que el alimentista los necesitase para sub-sistir, pero no había dispuesto nada respecto a aquellas situaciones en las cuales el titular de los alimentos no los había reclamado durante mucho tiempo, a pesar de necesitarlos. ¿Serían debidos los alimentos, aun en tal si-tuación? La jurisprudencia española vino a resolver esta cuestión a base de suponer que, visto el carácter imperioso de los alimentos, no existía su necesidad mientras no se reclamasen judicialmente, posición que se incorporó luego al Código Civil español. Véase Miranda v. Cacho, 67 D.P.R. 515, 517 (1947).
Conforme con lo dispuesto por el artículo en cuestión, pues, el momento determinante del pago de los alimentos es la fecha de su reclamación. Los alimentos se abonarán a partir del momento cuando se exijan judicialmente. Así lo hemos resuelto antes. En Miranda v. Cacho, supra, denegamos retrotraer el pago de los alimen-*126tos de una menor a la fecha de la demanda de filiación porque, en dicha demanda, no se reclamó alimentos, al ha-berse limitado la acción a solicitar únicamente que se re-conociera a la menor como hija natural del demandado. En cambio, en De Jesús v. Castellar, 80 D.P.R. 241 (1958), re-solvimos que el pago de los alimentos de una menor era retroactivo a la fecha de la interposición de la demanda de filiación, ya que en ésta se habían reclamado dichos alimentos. En esa opinión determinamos, en lenguaje claro y tajante, que “aunque en la propia sentencia de alimentos se establezca por vez primera la paternidad, los alimentos se abonarán, conforme lo dispone el Art. 147 del Código Civil, desde la fecha de la ... interposición de la demanda”, íd., pág. 245.
Surge con claridad, de lo señalado antes, que lo decisivo en cuanto al pago de alimentos es la fecha cuando éstos se reclamen. Este principio medular está recogido también en la política pública de Puerto Rico sobre el sustento de menores. El Art. 7 de la Ley Orgánica de la Administración para el Sustento de Menores, 8 L.P.R.A. see. 518, dispone expresamente que los pagos por pensiones alimentarias serán efectivos desde la fecha cuando se presentó la petición de alimentos.
Por todo lo anterior, como la acción bajo el Art. 158 del Código Penal, supra, implica necesariamente una reclamación judicial de alimentos, resolvemos que, en casos en los cuales la paternidad de un menor se establece mediante el procedimiento establecido por dicho artículo, los alimentos deben abonarse desde la fecha cuando se presentó la denuncia correspondiente, como correctamente determinó el Tribunal de Distrito en este caso.
Al resolver de este modo, seguimos el claro mandato del Art. 18 del Código Civil, 31 L.P.R.A. sec. 18, que dis-pone que:
*127Las leyes que se refieren a la misma materia o cuyo objeto sea el mismo, deben ser interpretadas refiriendo las unas a las otras, por cuanto lo que es claro en uno de sus preceptos pueda ser tomado para explicar lo que resulte dudoso en otro[;]
al igual que nuestros propios precedentes sobre leyes refe-rentes al mismo asunto. Morales v. Adm. Sistemas de Retiro, 123 D.P.R. 589 (1989); United Hotels of P.R. v. Willig, 89 D.P.R. 188 (1963). Como dijimos recientemente en J.R.T. v. A.E.E., 133 D.P.R. 1, 9-10 (1993):
En buena hermenéutica jurídica, disposiciones de distintas le-yes que tengan que ver con la misma materia o que se comple-menten “deben ser interpretadas las unas con las otras, para cuando lo que es claro en uno de sus preceptos pueda ser to-mado para explicar lo que resulte dudoso en otro”. ... Las leyes las debemos interpretar y aplicar sin desvincularlas del pro-blema cuya solución persiguen, como “parte de un todo cohe-rente y armonioso — el ordenamiento jurídico”.
En el caso de autos, siguiendo las normas mencionadas sobre leyes referentes al mismo asunto, interpretamos las disposiciones de naturaleza civil del Art. 158 del Código Penal, supra, junto con lo preceptuado en el Art. 147 del Código Civil, supra, y con lo ordenado por la Ley Orgánica de la Administración para el Sustento de Menores.
Al resolver de este modo, además, reiteramos el alto interés público que existe de que se cumpla cabalmente la obligación que tienen los padres de alimentar a sus hijos. Valencia, Ex parte, 116 D.P.R. 909 (1986). Este interés se hace viable mediante el procedimiento sumario que establece el Art. 158 del Código Penal, supra, que le provee al menor un remedio rápido y sencillo para obtener de su padre el sustento que necesita. Charana v. Pueblo, 109 D.P.R. 641 (1980). Resolver de otro modo desvirtuaría la eficacia especial de este remedio.
*128H — i h-í I — i
En virtud de lo que resolvemos en este caso, dejamos sin efecto las expresiones normativas formuladas en casos como Rosaly v. Rullán, 86 D.P.R. 788 (1962); Pueblo v. Rodríguez, 67 D.P.R. 735 (1947), y Miranda v. Cacho, 66 D.P.R. 550 (1946), en cuanto indican, contrario a lo que hoy resolvemos, que el menor tiene derecho a alimentos sólo desde la fecha cuando quedó establecida su paternidad judicialmente. (4) Se trata de casos relativamente antigüos, resueltos antes de estar en vigor el régimen constitucional o estatutario vigente relativo al derecho de filiación. Estos sólo pueden dar lugar a confusiones o a conflictos, como el sucedido entre el Tribunal de Distrito y el Tribunal Superior en este caso.
> HH
Por los fundamentos antes expuestos, se expedirá el auto solicitado y se dictará sentencia para modificar la del Tribunal Superior, Sala de Aibonito, de 18 de enero de 1995, conforme con lo aquí resuelto.
El Juez Asociado Señor Rebollo López concurrió con una opinión escrita, a la cual se unió el Juez Asociado Señor Hernández Denton.
*129— O —

(1) La parte recurrida se limitó a señalar que estaba pagando la pensión y que no le interesaba presentar un escrito de oposición. No se ha allanado, pues, a la cuestión ante nos, que es la de si tiene que pagar alimentos por el período de 10 de abril de 1992 (cuando se presentó la denuncia) al 24 de junio de 1993, cuando se decretó la paternidad.


(2) Recientemente, mediante la Ley Núm. 86 de 17 de agosto de 1994, se en-mendó la Ley Especial de Sustento de Menores, 8 L.P.R.A. see. 501 et seq., para autorizar, inter alia, un nuevo procedimiento administrativo en el cual se pueda dilucidar la paternidad de un menor. Se trata de una alternativa distinta a la tradi-cional acción civil, y distinta también de la acción que establece el Código Penal.
Conforme a la enmienda referida, el Administrador de la recién creada Admi-nistración para el Sustento de Menores, puede hacer determinaciones de paternidad en casos administrativos en los cuales exista controversia sobre la filiación, sujeto a una eventual revisión judicial. 8 L.P.R.A. see. 510. También se le da esa autoridad a un funcionario de la Administración denominado “juez administrativo”. 8 L.P.R.A. sec. 506b.
No hemos tenido ocasión de pasar juicio sobre esta nueva vía para adjudicar las controversias de paternidad.


(3) J. Puig Brutau, Fundamentos de Derecho Civil, 2da ed., Barcelona, Ed. Bosch, 1985, T. IV, pág. 288.


(4) Nos referimos a expresiones judiciales como las siguientes:
(1) “El derecho de un hijo natural a exigir alimentos de su padre tan pronto queda establecido el hecho de la paternidad”, en Rosaly v. Rullán, 86 D.P.R. 188, 189 (1962);
(2) “Tanto en casos criminales como en casos civiles este Tribunal reiterada-mente ha decidido que una vez establecida la paternidad, el presunto padre viene obligado a proveer alimentos a su menor hijo”, en Pueblo v. Rodríguez, 67 D.P.R. 735, 738 (1947), y
(3) “Habiendo declarado la corte a quo que la niña era hija del demandado ... y como tal, con derecho a alimentos”, en Miranda v. Cacho, 66 D.P.R. 550, 555 (1946).